UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2007 Commission File Number:001-13944 NORDIC AMERICAN TANKER SHIPPING LIMITED (Translation of registrant’s name into English) LOM Building, 27 Reid Street, Hamilton, HM 11, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes [_]No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 is a copy of a letter to shareholders from Herbjorn Hansson, Chairman and CEO of Nordic American Tanker Shipping Limited, issued on December 7, 2007. Exhibit 1 Nordic American Tanker Shipping Ltd. (NAT)-(NYSE:NAT) Letter to Shareholders from the Chairman & CEO. Hamilton, Bermuda, December 7, 2007 Letter to Shareholders from the Chairman & CEO TECHNICAL AND COMMERCIAL OPERATIONS CONSOLIDATED – STRATEGIC CONSIDERATIONS AND COMPETITIVE STRENGTHS AT THE END OF 2007 Dear Shareholder, When the year is drawing to a close, it is right for me to send you a letter wishing you all the best for the Holiday Season and commenting upon some pertinent aspects of our current business. NAT now has 14 double hull environmentally friendly suezmax tankers including two newbuildings to be delivered in 4Q09 and 1Q10. The market We had a weak third quarter whilst there were signs that a rebound in spot tanker rates could be expected during the fourth quarter. It was no surprise to us that we have seen a strong increase in freight rates recently. The volatile spot tanker market is notoriously difficult to predict. The development is illustrated by the IMAREX index for suezmax tankers which was $17,160 per day in October, $29,921 per day in November and $68,013 per day up to and including December 6. To some extent this index is an indicationof the levelof the suezmax spot tanker market.In an improving market, it will take a certain time before NAT is getting the full effect from this rate increase as the vessels typically have contracts for a short period forward, i.e. only a few weeks. Consolidation of technical operations As advised shareholders, the announced consolidation of our technical functions has been completed. The reputable V.Ships Norway AS is now technically managing all the Company’s vessels, except one which is on long term bareboat charter. Consolidation of commercial operations In previous reports, we have laid out a plan for consolidation of our commercial operations. Earlier our commercial functions were outsourced to pools operated by four different companies. The last step in this plan has now been decided
